Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 11/10/2020 is acknowledged.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.

Claim Objections
Claims 1-5 and 12-21 are objected to because of the following informalities:  
in line 8 of Claim 1, insert --cylindrical-- before “processing flow path”;
in line 12 of Claim 1, insert --cylindrical-- before “processing flow path”;
in line 17 of Claim 1, insert --cylindrical-- before “processing flow path”;
in line 20 of Claim 1, insert --cylindrical-- before “processing flow path”;
in line 21 of Claim 1, insert --cylindrical-- before “processing flow path”;
in line 4 of Claim 3, insert --cylindrical-- before “processing flow path”;
in line 2 of Claim 5, insert --plurality of-- before “opening holes”;
in line 5 of Claim 5, insert --cylindrical-- before “processing flow path”;
in line 3 of Claim 13, insert --cylindrical-- before “processing flow path”;
in line 4 of Claim 14, insert --cylindrical-- before “processing”;
in line 6 of Claim 17, insert --cylindrical-- before “processing flow path”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end side" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the other end side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the other end side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the processing flow path length" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the other end side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the other end side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the other end side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 12-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP2019-098055).
As to Claim 1, Kato (‘055) discloses an ultraviolet light irradiation device (30) comprising:  
5a cylindrical portion (23) configured to form a cylindrical processing flow path (i.e. within/through 23) extending in a longitudinal direction and include an opening (23b; opposite 
a first chamber (25B) configured to cover the opening (23b) and 10communicate with the cylindrical processing flow path (i.e. within/through 23) via the opening (23b); 
an inflow portion (25b) configured to allow an object to flow into the first chamber (25B); 
an outflow portion (25a) configured to allow the object having passed through the cylindrical processing flow path (i.e. within/through 23) to flow out from an 15other end (i.e. end at 23b or end of 23 adjacent 6 – see Figure 5) of the cylindrical portion (23); and 
a light emitting element (3) provided at least on the one end side or the other end side of the cylindrical portion (23) and configured to apply ultraviolet light to the object passing through the cylindrical processing flow path (i.e. within/through 23) (see Figure 5), 
20wherein the first chamber (25B) capable of having an inner volume equal to or more than 2/3 of the cube of an equivalent inner diameter of the cylindrical processing flow path (i.e. within/through 23) and less than 3 times of inner volume of the cylindrical processing flow path (i.e. within/through 23) (see Figure 5).
While Kato (‘055) does not appear to specifically teach that the first chamber (25B) has an inner volume equal to or more than 2/3 of the cube of an equivalent inner diameter of the cylindrical processing flow path (i.e. within/through 23), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any size for the inner volume for the first chamber such as equal to or more than 2/3 of the cube of an equivalent inner diameter of the cylindrical processing flow path as a matter of engineering choice. Only the expected results would be attained. 

As to Claims 4-5, Kato (‘055) discloses that the ultraviolet light irradiation device (30) further comprises a plate (9) configured to cover the opening (13b) at the one end of the cylindrical portion (13), wherein the plate (9) includes a plurality of opening holes penetrating between front and back surface of the plate (9) (see English translation, [0042] – lines 2-4). While Kato (‘055) does not appear to specifically teach that the plurality of opening holes has an aperture ratio of from 5% to 80% or that the plurality of opening holes have an equivalent diameter equal to or more than 0.5 mm and equal to or less than 1/3 of the equivalent inner diameter of the cylindrical processing flow path, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide an aperture ratio of from 5% to 80% and an equivalent diameter equal to or more than 0.5 mm and equal to or less than 1/3 of the equivalent inner diameter of the cylindrical processing flow path for the plurality of opening holes as a matter of engineering choice in order to allow flow of fluid in and through the ultraviolet light irradiation device. Only the expected results would be attained.
As to Claim 12, Kato (‘055) discloses that the inflow portion (25b) is arranged at a position close to the other end side of the cylindrical portion (23) by a distance equal to or more than an inflow port 10equivalent radius of the inflow portion (25b) and equal to or less than 2/3 of a processing flow path length from an end on the one end side of the cylindrical portion (23) (see Figure 5).	

As to Claim 14, Kato (‘055) discloses that on the other end (i.e. end of 23 adjacent 6 – see Figure 5) of the cylindrical portion (23) is provided a communication port (i.e. opening of 23 near 6)  configured to allow for communication between the cylindrical processing flow path (i.e. within/through 23) and the second chamber (25A), the second chamber (25A) being provided along an outer peripheral surface of the cylindrical portion (23) (see Figure 5).
	As to Claim 15, Kato (‘055) discloses that the outflow portion (25a) is arranged at a position close to the one end side (i.e. end at 23b or end of 23 adjacent 6 – see Figure 5) of the cylindrical DB1/ 103414703.175 –portion (23) by a distance equal to or more than an outflow port equivalent radius of the outflow portion (25a) and equal to or less than 2/3 of the processing flow path length.
As to Claim 16, while Kato (‘055) discloses that on an end face on the other end of the cylindrical portion (23) is provided a component (9) configured to cover an entire opening on the other end of the cylindrical portion (23),  Kato (‘055) does not appear to specifically teach that the component (9) is bonded to the end face on the other end of the cylindrical portion (13) via an elastic member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an elastic member with the component (9) of Kato in order to bond the component to the cylindrical portion as a matter of choice. Only the expected results would be attained.	
As to Claim 17, Kato (‘055) discloses that in the cross-section 15orthogonal to the longitudinal direction at a position including the first chamber (25B) of the cylindrical portion 
As to Claims 20-21, Kato (‘055) discloses that the ultraviolet light irradiation device (30) is a fluid sterilization module configured to sterilize a fluid capable of being a liquid as the object (see English translation, Abstract, paragraphs [0020]-[0022])

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP2019-098055) as applied to claim 1 above, and further in view of Khan (20150314024).
Kato (‘055) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
As to Claim 18, while Kato (‘055) discloses the cylindrical portion may be formed using an ultraviolet light reflecting material (see English translation, [0004] and [0007]), Kato (‘055) does not appear to specifically teach that the ultraviolet light reflecting material has a diffuse transmittance of from 1%/mm to 20%/mm and a total reflectance of from 80%/mm to 99%/mm in an ultraviolet light 25region.
It was known in the art before the effective filing date of the claimed invention to provide an ultraviolet light reflecting material that has a diffuse transmittance of from 1%/mm to 20%/mm and a total reflectance of from 80%/mm to 99%/mm in an ultraviolet light 25region. Khan (‘024) discloses that a housing of an ultraviolet light irradiation device (10; 100; 200) is comprised of ultraviolet light reflecting material which provides a totally internally reflection in order to propagate/transmit/transfer emitted light to the fluid being conveyed/stored within the ultraviolet light irradiation device (see p. 6 [0065]-[0067]). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide an 
As to Claim 19, Kato (‘055) does not appear to specifically teach that the inflow portion is formed using polyolefin. However, it was known in the art before the effective filing date of the claimed invention to form a housing of an ultraviolet light irradiation device using polyolefin. Khan (‘024) discloses an ultraviolet light irradiation device (10; 100; 200) comprising a housing formed using plastic (i.e. polyolefin) as a known material (see p. 6 [0065] – last line). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide polyolefin as a material choice for the inflow portion of Kato as a known alternate material in order to form a protective housing/wall for the ultraviolet light irradiation device.
Thus, Claims 18-19 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kato (‘055) and Khan (‘024).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20160185622, 9321665.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799